Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Final Office Action in response to communication received on 7/14/2022. Claims 1-30 have been examined in this application.  As of the date of this communication, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 
Response to Amendment
2.	Applicant’s amendments to claims 1, 11 and 21 are acknowledged. 
Response to Arguments
3.	On remarks page 8, Applicant argues the first two 101 rejections with respect the claims not falling into one of the four categories of patent eligible subject matter and signals per se. Based on applicant’s amendments those two 101 rejections have been withdrawn. 
4.	On remarks pages 9-10, Applicant argues the 101 rejection with respect to the claimed invention is directed to an abstract idea without significantly more in view of Applicant’s amendments.  Specifically Applicant argues that the claims are a practical application of the alleged abstract idea.  The Examiner has carefully considered Applicant’s arguments however the Examiner strongly disagrees.  
	Specifically the claims recite limitations a human operator for example could reasonably and practically perform.  The fact that instead these limitations for example in claim 1 that a human operator could reasonably and practically perform are instead being performed as a “computer-implemented method executed on a computing device” or “via the computing device” merely recite limitations not indicative of a practical application as detailed in the updated 101 rejection below to reflect Applicant’s amendments under the practical application step.  Reconsidering these limitations that a human operator could reasonably and practically perform, like data gathering, under the significantly more step merely recites automating mental tasks and (b) receiving or transmitting data over a network, e.g. using the Internet to gather data, which are both limitations previously found by the courts not to be enough to qualify as significantly more therefore the Examiner respectfully disagrees with Applicant’s arguments. 
5.	Applicant’s response and amendments with respect to the 112 second/b rejections are acknowledged. The previous rejections have been withdrawn in view of Applicant’s amendments. 
6.	Applicant’s arguments on pages 11-15 of Remarks with respect to the prior art 102 rejection in view of Applicant’s amendments are acknowledged, however are moot in view of the updated rejection in view of Applicant’s amendments detailed in the Office Action below. 
Claim Objections
7.	Claims 1, 11, and 21 are objected to because of the following informalities:  Applicant recites as amended the claim limitation of so that the at least one of the secondary bids are be considered when determining a winner of the primary advert auction.  There appears to be a word or words missing or out of order between the limitations “are be.”   For the purposes of this examination the Examiner will interpret the claim as follows: so that the at least one of the secondary bids are .   Appropriate correction is required.
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) auctioning off ads and providing a portion of the advertisement cost to a charity.  The idea of auctioning off ads and providing a portion of the advertisement cost to a charity is a mental process as well as subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors which is in the enumerated groupings of certain methods of organizing human activities.  Since the claims recite either a mental process or a certain method of organizing human activities which are in the enumerated groupings of abstract ideas, the claims recite an abstract idea.
	 This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1)  Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims (a) a computer-implemented method executed on a computing device,/ via the computing device (b) a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations, and (c) a computing system including a processor and memory, to add the words “apply it” (or an equivalent) with the judicial exception, to include mere instructions to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea (see claims 1-30) 
	(2)  Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims mere data gathering in conjunction with the abstract idea (see claims 1-30) 
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims generally linking the use the judicial exception to the online or computer environment field of use or technological environment (see claims 1-30)
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of inventive concept (significantly more) in that the claims merely recite: 
	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a) automating mental tasks (see claims 1-30) (see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11 and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375) 
	And (b) receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1-30)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	Examiner’s note: Further the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claims 1, 11, and 21 Applicant recites as amended are obtained before the conclusion of the primary advert auction.  There is insufficient antecedent basis, for the limitation, the conclusion in the claim, (e.g. the limitation the conclusion is not previously recited in the claim).  For the purposes of this examination the Examiner will interpret the claim as follows: one or more secondary bids are obtained before a conclusion of the primary advert auction. 
	Further claims 2-10, 12-20, and 22-30 that depend off of claims 1, 11, and 21 are rejected based on their dependency under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



14.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon et al. (United States Patent Application Publication Number: US 2019/0080359) further in view of Franzetti et al. (United States Patent Application Number: US 2014/0257962) further in view of Flowerday et al. (United States Patent Number: US 9,996,858).

	As per claim 1, Gagnon et al. teaches A computer-implemented method executed on a computing device comprising: (see paragraphs 0005, 0016 and claim 1, Examiner’s note: computer implemented method on a device). 
	obtaining, via the computing device, advert target information for a primary advert auction concerning a viewer of content, wherein the primary advert auction solicits bids for providing an advertisement to the viewer of the content, thus resulting in one or more primary bids;  initiating, via the computing device, a secondary advert auction based, at least in part, upon the advert target information, wherein the secondary advert auction solicits bids for providing the advertisement to the viewer of the content while requiring a donation to a charity, thus resulting in one or more secondary bids;  and inserting, via the computing device, at least one of the secondary bids into the one or more primary bids so that the at least one of the secondary bids are be considered when determining a winner of the primary advert auction (see paragraphs 0016, 0019, 0026, 0029, and 0033, Examiner’s note: ad bidding system where there may be multiple multi part bids for displaying an advertisement to a user, where part of the bids may be donated to charity.  Ads may additionally be based on user interests as discussed in paragraph 0019.  Software stored on non-transitory memory and executable by a controller to carry out the steps of the advertising system in paragraph 0016). 
	While Gagnon et al. clearly teaches above an online advertising system where some of the bid amount is provided to charity, Gagnon et al. does not expressly teach the amended limitations of (1) without requiring a donation to a charity and (2)  wherein the secondary advert auction duration is shorter than the primary advert auction such that the one or more secondary bids are obtained before the conclusion of the primary advert auction. 
	However, Franzetti et al. which is in the art of providing online advertisements and donations (see abstract and paragraphs 0091, 0041, and 0082) teaches (1) without requiring a donation to a charity (see paragraphs 0091, 0041, and 0082, Examiner’s note: teaches this limitation in multiple ways by advertisers who do and don’t provide donations to charity and donations to charity are based on certain events like clicking on an advertisement). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Gagnon et al. with the aforementioned teachings from Franzetti et al. with the motivation of providing a way to provide different bids or cost based on donations to charity or specific user revenue generating events (see Franzetti et al. paragraphs 0091, 0041, and 0082), when a bidding system where users perform specific revenue generating events to provide donations to charity is known (see Gagnon et al. 0019, 0026, 0029, and 0033). 
	Gagnon et al. in view of Franzetti et al. does not expressly teach (2)  wherein the secondary advert auction duration is shorter than the primary advert auction such that the one or more secondary bids are obtained before the conclusion of the primary advert auction. 
	However, Flowerday et al. which is in the art of advertising bidding (see abstract and title) teaches (2)  wherein the secondary advert auction duration is shorter than the primary advert auction such that the one or more secondary bids are obtained before the conclusion of the primary advert auction (see abstract, column 1 lines 50-55, column 4 lines 7-20, Examiner’s note: bid requests can have a timeout value that is not the same for all bid requests). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Gagnon et al. in view of Franzetti et al. with the aforementioned teachings from Flowerday et al. with the motivation of providing a common feature that different auctions can have different time constraints of when a response is required (see Flowerday et al. abstract, column 1 lines 50-55, column 4 lines 7-20), when performing an ad auction is known (see Gagnon et al. paragraphs 0033 and claim 19). 
	As per claim 2, Gagnon et al. teaches
	wherein inserting at least one of the secondary bids into the one or more primary bids so that the at least one of the secondary bids may be considered when determining a winner of the primary advert auction includes: inserting all of the secondary bids into the one or more primary bids so that all of the secondary bids may be considered when determining a winner of the primary advert auction (see paragraphs 0019, 0026, 0029, and 0033, Examiner’s note: ad bidding system where there may be multiple multi part bids for displaying an advertisement to a user, where part of the bids may be donated to charity.  Ads may additionally be based on user interests as discussed in paragraph 0019).
	As per claim 3, Gagnon e al. teaches
	further comprising: if one of the secondary bids is determined to be the winner of the primary advert auction, offering to make the donation to the charity in exchange for the viewer of the content watching the advertisement  (see paragraphs 0019, 0026, 0029, and 0033, Examiner’s note: ad bidding system where there may be multiple multi part bids for displaying an advertisement to a user, where part of the bids may be donated to charity.  Ads may additionally be based on user interests as discussed in paragraph 0019).
	As per claim 4, Gagnon et al. teaches
	further comprising: 26H&K Docket No.: 115869.000xxHolland & Knight LLPAssignee: Good-Loop Ltd.10 St. James AvenueInventor: Winterstein et al.Boston, MA 02116-3889enabling the viewer of the content to select the charity (see paragraph 0020, Examiner’s note: allowing a user to select a charity). 
	As per claim 5, Gagnon et al. teaches
	wherein enabling the viewer of the content to select the charity includes: enabling the viewer of the content to select the charity from a plurality of predefined charities (see paragraph 0020, Examiner’s note: allowing a user to select a charity from a list provided to the user).
	As per claim 6, Gagnon et al. teaches
	wherein enabling the viewer of the content to select the charity includes: enabling the viewer of the content to predefine a preferred charity (see paragraphs 0018 and 0020, Examiner’s note: allowing a user to select a charity in a user profile, then afterward providing advertisements (see paragraph 0021)). 
	As per claim 7, Gagnon et al. teaches
	wherein the advert target information includes one or more of: demographic information concerning the viewer; viewing information concerning the content; and platform information (see paragraphs 0018-0019 and 0033, Examiner’s note: providing targeted advertisements based on information established in the user profile, like demographic information, viewing information, and platform information.  Examiner notes while the cited paragraphs discuss more than one of the alternatives only one is required by the claims). 
	As per claim 8, Gagnon et al. teaches
	wherein the advert target information is defined within an advert auction offer for bids (see paragraphs 0018-0019 and 0033, Examiner’s note: teaches providing ads in auctions based on a user’s profile and in paragraph 0033 “The automatic auction
may be based on criteria of the Ad Exchange 81 based on the profile 27 of the user 4, e.g. the more specific the user's profile 27 (age, sex, interests) meets the Ad Exchange's criteria, the more the Ad Exchange 81 is willing to offer for their ad space 51.”).  
	As per claim 9, Gagnon et al. teaches
	wherein the donation to the charity is based upon a percentage of a secondary bid (see paragraphs 0029 and 0016, Examiner’s note: in paragraph 0029 “and allocating the donation 9, comprising a percentage of the total fee 10 to one
or more charities 11”). 
	As per claim 10, Gagnon et al. teaches
	wherein the donation to the charity is a fixed amount (see paragraphs 0029 and 0016, Examiner’s note: in paragraph 0029 “and allocating the donation 9, comprising a percentage of the total fee 10 to one or more charities 11”.  Examiner’s note: this is a fixed amount for example 80% of the total fee). 
	As per claim 11, Gagnon et al. teaches A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: (see paragraph 0016, Examiner’s note: “The main controller platform 1 includes suitable computer hardware and software, stored on non-transitory memory and executable by a controller, to carry out the steps of the advertising system”). 
	 obtaining advert target information for a primary advert auction concerning a viewer of content, wherein the primary advert auction solicits bids for providing an advertisement to the viewer of the content, thus resulting in one or more primary bids; 
initiating a secondary advert auction based, at least in part, upon the advert target information, wherein the secondary advert auction solicits bids for providing the advertisement to the viewer of the content while requiring a donation to a charity, thus resulting in one or more secondary bids;  and inserting at least one of the secondary bids into the one or more primary bids so that the at least one of the secondary bids are be considered when determining a winner of the primary advert auction (see paragraphs 0019, 0026, 0029, and 0033, Examiner’s note: ad bidding system where there may be multiple multi part bids for displaying an advertisement to a user, where part of the bids may be donated to charity.  Ads may additionally be based on user interests as discussed in paragraph 0019).
	While Gagnon et al. clearly teaches above an online advertising system where some of the bid amount is provided to charity, Gagnon et al. does not expressly teach the amended limitations of (1) without requiring a donation to a charity and (2)  wherein the secondary advert auction duration is shorter than the primary advert auction such that the one or more secondary bids are obtained before the conclusion of the primary advert auction. 
	However, Franzetti et al. which is in the art of providing online advertisements and donations (see abstract and paragraphs 0091, 0041, and 0082) teaches (1) without requiring a donation to a charity (see paragraphs 0091, 0041, and 0082, Examiner’s note: teaches this limitation in multiple ways by advertisers who do and don’t provide donations to charity and donations to charity are based on certain events like clicking on an advertisement). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Gagnon et al. with the aforementioned teachings from Franzetti et al. with the motivation of providing a way to provide different bids or cost based on donations to charity or specific user revenue generating events (see Franzetti et al. paragraphs 0091, 0041, and 0082), when a bidding system where users perform specific revenue generating events to provide donations to charity is known (see Gagnon et al. 0019, 0026, 0029, and 0033). 
	Gagnon et al. in view of Franzetti et al. does not expressly teach (2)  wherein the secondary advert auction duration is shorter than the primary advert auction such that the one or more secondary bids are obtained before the conclusion of the primary advert auction. 
	However, Flowerday et al. which is in the art of advertising bidding (see abstract and title) teaches (2)  wherein the secondary advert auction duration is shorter than the primary advert auction such that the one or more secondary bids are obtained before the conclusion of the primary advert auction (see abstract, column 1 lines 50-55, column 4 lines 7-20, Examiner’s note: bid requests can have a timeout value that is not the same for all bid requests). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Gagnon et al. in view of Franzetti et al. with the aforementioned teachings from Flowerday et al. with the motivation of providing a common feature that different auctions can have different time constraints of when a response is required (see Flowerday et al. abstract, column 1 lines 50-55, column 4 lines 7-20), when performing an ad auction is known (see Gagnon et al. paragraphs 0033 and claim 19). 
	As per claim 12, Gagnon et al. teaches
	wherein inserting at least one of the secondary bids into the one or more primary bids so that the at least one of the secondary bids may be considered when determining a winner of the primary advert auction includes: inserting all of the secondary bids into the one or more primary bids so that all of the secondary bids may be considered when determining a winner of the primary advert auction (see paragraphs 0019, 0026, 0029, and 0033, Examiner’s note: ad bidding system where there may be multiple multi part bids for displaying an advertisement to a user, where part of the bids may be donated to charity.  Ads may additionally be based on user interests as discussed in paragraph 0019).
	As per claim 13, Gagnon et al. teaches
	further comprising: if one of the secondary bids is determined to be the winner of the primary advert auction, offering to make the donation to the charity in exchange for the viewer of the content watching the advertisement (see paragraphs 0019, 0026, 0029, and 0033, Examiner’s note: ad bidding system where there may be multiple multi part bids for displaying an advertisement to a user, where part of the bids may be donated to charity.  Ads may additionally be based on user interests as discussed in paragraph 0019).
	As per claim 14, Gagnon et al. teaches
	further comprising: enabling the viewer of the content to select the charity (see paragraph 0020, Examiner’s note: allowing a user to select a charity). 
	As per claim 15, Gagnon et al. teaches
	wherein enabling the viewer of the content to select the charity includes: enabling the viewer of the content to select the charity from a plurality of predefined charities (see paragraph 0020, Examiner’s note: allowing a user to select a charity from a list provided to the user).
	As per claim 16, Gagnon et al. teaches
	wherein enabling the viewer of the content to select the charity includes: enabling the viewer of the content to predefine a preferred charity (see paragraphs 0018 and 0020, Examiner’s note: allowing a user to select a charity in a user profile, then afterward providing advertisements (see paragraph 0021)).
	As per claim 17, Gagnon et al. teaches
	wherein the advert target information includes one or more of: demographic information concerning the viewer; viewing information concerning the content; and platform information (see paragraphs 0018-0019 and 0033, Examiner’s note: providing targeted advertisements based on information established in the user profile, like demographic information, viewing information, and platform information.  Examiner notes while the cited paragraphs discuss more than one of the alternatives only one is required by the claims).
	As per claim 18, Gagnon et al. teaches
	wherein the advert target information is defined within an advert auction offer for bids (see paragraphs 0018-0019 and 0033, Examiner’s note: teaches providing ads in auctions based on a user’s profile and in paragraph 0033 “The automatic auction
may be based on criteria of the Ad Exchange 81 based on the profile 27 of the user 4, e.g. the more specific the user's profile 27 (age, sex, interests) meets the Ad Exchange's criteria, the more the Ad Exchange 81 is willing to offer for their ad space 51.”).  

	As per claim 19, Gagnon et al. teaches
	wherein the donation to the charity is based upon a percentage of a secondary bid (see paragraphs 0029 and 0016, Examiner’s note: in paragraph 0029 “and allocating the donation 9, comprising a percentage of the total fee 10 to one
or more charities 11”). 
	As per claim 20, Gagnon et al. teaches
	wherein the donation to the charity is a fixed amount (see paragraphs 0029 and 0016, Examiner’s note: in paragraph 0029 “and allocating the donation 9, comprising a percentage of the total fee 10 to one or more charities 11”.  Examiner’s note: this is a fixed amount for example 80% of the total fee).
	As per claim 21, Gagnon et al. teaches  A computing system including a processor and memory configured to perform operations comprising: (see paragraph 0016, Examiner’s note: “The main controller platform 1 includes suitable computer hardware and software, stored on non-transitory memory and executable by a controller, to carry out the steps of the advertising system”).
	 obtaining advert target information for a primary advert auction concerning a viewer of content, wherein the primary advert auction solicits bids for providing an advertisement to the viewer of the content, thus resulting in one or more primary bids; 
initiating a secondary advert auction based, at least in part, upon the advert target information, wherein the secondary advert auction solicits bids for providing the advertisement to the viewer of the content while requiring a donation to a charity, thus resulting in one or more secondary bids; and inserting at least one of the secondary bids into the one or more primary bids so that the at least one of the secondary bids are be considered when determining a winner of the primary advert auction (see paragraphs 0019, 0026, 0029, and 0033, Examiner’s note: ad bidding system where there may be multiple multi part bids for displaying an advertisement to a user, where part of the bids may be donated to charity.  Ads may additionally be based on user interests as discussed in paragraph 0019).  
	While Gagnon et al. clearly teaches above an online advertising system where some of the bid amount is provided to charity, Gagnon et al. does not expressly teach the amended limitations of (1) without requiring a donation to a charity and (2)  wherein the secondary advert auction duration is shorter than the primary advert auction such that the one or more secondary bids are obtained before the conclusion of the primary advert auction. 
	However, Franzetti et al. which is in the art of providing online advertisements and donations (see abstract and paragraphs 0091, 0041, and 0082) teaches (1) without requiring a donation to a charity (see paragraphs 0091, 0041, and 0082, Examiner’s note: teaches this limitation in multiple ways by advertisers who do and don’t provide donations to charity and donations to charity are based on certain events like clicking on an advertisement). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Gagnon et al. with the aforementioned teachings from Franzetti et al. with the motivation of providing a way to provide different bids or cost based on donations to charity or specific user revenue generating events (see Franzetti et al. paragraphs 0091, 0041, and 0082), when a bidding system where users perform specific revenue generating events to provide donations to charity is known (see Gagnon et al. 0019, 0026, 0029, and 0033). 
	Gagnon et al. in view of Franzetti et al. does not expressly teach (2)  wherein the secondary advert auction duration is shorter than the primary advert auction such that the one or more secondary bids are obtained before the conclusion of the primary advert auction. 
	However, Flowerday et al. which is in the art of advertising bidding (see abstract and title) teaches (2)  wherein the secondary advert auction duration is shorter than the primary advert auction such that the one or more secondary bids are obtained before the conclusion of the primary advert auction (see abstract, column 1 lines 50-55, column 4 lines 7-20, Examiner’s note: bid requests can have a timeout value that is not the same for all bid requests). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Gagnon et al. in view of Franzetti et al. with the aforementioned teachings from Flowerday et al. with the motivation of providing a common feature that different auctions can have different time constraints of when a response is required (see Flowerday et al. abstract, column 1 lines 50-55, column 4 lines 7-20), when performing an ad auction is known (see Gagnon et al. paragraphs 0033 and claim 19). 

	As per claim 22, Gagnon et al. teaches  
	wherein inserting at least one of the secondary bids into the one or more primary bids so that the at least one of the secondary bids may be considered when determining a winner of the primary advert auction includes: inserting all of the secondary bids into the one or more primary bids so that all of the secondary bids may be considered when determining a winner of the primary advert auction (see paragraphs 0019, 0026, 0029, and 0033, Examiner’s note: ad bidding system where there may be multiple multi part bids for displaying an advertisement to a user, where part of the bids may be donated to charity.  Ads may additionally be based on user interests as discussed in paragraph 0019).
	As per claim 23, Gagnon et al. teaches  
	further comprising: if one of the secondary bids is determined to be the winner of the primary advert auction, offering to make the donation to the charity in exchange for the viewer of the content watching the advertisement (see paragraphs 0019, 0026, 0029, and 0033, Examiner’s note: ad bidding system where there may be multiple multi part bids for displaying an advertisement to a user, where part of the bids may be donated to charity.  Ads may additionally be based on user interests as discussed in paragraph 0019).
	As per claim 24, Gagnon et al. teaches  
	enabling the viewer of the content to select the charity  (see paragraph 0020, Examiner’s note: allowing a user to select a charity). 
	As per claim 25, Gagnon et al. teaches  
	wherein enabling the viewer of the content to select the charity includes: enabling the viewer of the content to select the charity from a plurality of predefined charities (see paragraph 0020, Examiner’s note: allowing a user to select a charity from a list provided to the user).
	As per claim 26, Gagnon et al. teaches  
	wherein enabling the viewer of the content to select the charity includes: enabling the viewer of the content to predefine a preferred charity (see paragraphs 0018 and 0020, Examiner’s note: allowing a user to select a charity in a user profile, then afterward providing advertisements (see paragraph 0021)).
	As per claim 27, Gagnon et al. teaches  
	wherein the advert target information includes one or more of: demographic information concerning the viewer; viewing information concerning the content; and platform information (see paragraphs 0018-0019 and 0033, Examiner’s note: providing targeted advertisements based on information established in the user profile, like demographic information, viewing information, and platform information.  Examiner notes while the cited paragraphs discuss more than one of the alternatives only one is required by the claims).
	As per claim 28, Gagnon et al. teaches  
	wherein the advert target information is defined within an advert auction offer for bids (see paragraphs 0018-0019 and 0033, Examiner’s note: teaches providing ads in auctions based on a user’s profile and in paragraph 0033 “The automatic auction
may be based on criteria of the Ad Exchange 81 based on the profile 27 of the user 4, e.g. the more specific the user's profile 27 (age, sex, interests) meets the Ad Exchange's criteria, the more the Ad Exchange 81 is willing to offer for their ad space 51.”).  

	As per claim 29, Gagnon et al. teaches  
	wherein the donation to the charity is based upon a percentage of a secondary bid (see paragraphs 0029 and 0016, Examiner’s note: in paragraph 0029 “and allocating the donation 9, comprising a percentage of the total fee 10 to one
or more charities 11”). 
	As per claim 30, Gagnon et al.  teaches  
	wherein the donation to the charity is a fixed amount  (see paragraphs 0029 and 0016, Examiner’s note: in paragraph 0029 “and allocating the donation 9, comprising a percentage of the total fee 10 to one or more charities 11”.  Examiner’s note: this is a fixed amount for example 80% of the total fee).

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Meggs (United States Patent Application Publication Number: US 2007/0150355) paragraph 0009 “ For example, the system and method provides a paid search engine marketing system, wherein a portion of the Internet vendor’s bid or pledge is allocated as a financial incentive, to an account owned by the Internet user or to a charity designated by the Internet user—instead of only paying the search engine administrator—upon an a “click thu” or some other internet user interaction. The system and method of the present invention will provide incentive to Internet users to prioritize and interact with participating Internet users and thereby increase effectiveness and efficiency of the paid searching marketing program.”
	b.	Townsend et al. (United States Patent Application Publication Number: US 2014/0040040) teaches a portion of the advertising fee is remitted to the charitable organization (see abstract) 
	c.	Poster (United States Patent Application Publication Number: US 2014/0236765) teaches a donation of the portion of a purchase of merchandise is provided to a charity (see abstract) 
	d.	Castaneda (United States Patent Application Publication Number: US 2012/0290384) teaches presenting a benefit card to a retailer to cause a portion of the proceeds to be directed to a beneficiary selected by the cardholder where the card may be used for advertisements and coupons (see abstract) 
	e.	Hartog (United States Patent Application Publication Number: US 2006/0080239) teaches donating a certain amount of advertising revenue to charity (see abstract and paragraph 0021) 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621